Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	
	The information disclosure statements (IDS) submitted on 02/11/2020 and 06/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections

	Claim 18 is objected to because of the following informalities: claim 18 recites the limitations “A device configured to determining… the device configured to: processing… and ascertaining…”. The verb tenses are incorrect and should instead read “A device configured to determine… the device configured to: process… and ascertain…”  Appropriate correction is required.


Claim Rejections - 35 USC § 103



	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (US Pre-Granted Publication No. US 2001/0044688 A1 hereinafter “Okita”) further in view of Milanese et al. (US Pre-Granted Publication No. US 2017/0225688A1 hereinafter “Milanese”).

Regarding claim 11 Okita discloses:

	A method for determining a friction coefficient for a contact between a tire of a vehicle  and a roadway, (Okita [0045] wherein the friction coefficient is between the roadway and the wheel) the method comprising the following steps: processing sensor signals to generate processed sensor signals, (Okita [0045] wherein the coefficient is based on sensors such as wheel speed and vibration) the sensor signals representing at least state data that are read in by at least one detection device (Okita [0045] wherein the sensors are used in calculating the friction coefficient) and that are correlatable with the friction coefficient, the processed sensor signals representing at least one preliminary friction coefficient; (Okita [0064-0066] wherein the initial friction coefficient is processed by an average value calculating circuit over a predetermined time) and ascertaining the friction coefficient using the processed sensor signals and a regression model. (Okita [0067] [0076] wherein the least square method is used when calculating a high road surface friction coefficient).

	Additionally and as an alternative, Milanese discloses:

	and ascertaining the friction coefficient using the processed sensor signals and a regression model. (Milanese [0080-0082] wherein regression models and linear search methods are used to estimate the friction and slip angles of the system).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regression model of Milanese with the friction system of Okita because 

	Regarding claim 12 Okita in view of Milanese disclose all of the limitations of claim 11 and Okita further discloses:

	The method as recited in claim 11, wherein, in the ascertaining step, (Okita [0076] wherein the least square method is used when calculating a high road surface friction coefficient) multiple preliminary friction coefficients, in each case for one point in time, are aggregated to form the friction coefficient (Okita [0066] wherein the initial friction coefficients are stored and averaged to determine a friction coefficient) as a function of confidence intervals of the multiple preliminary friction coefficients, (Okita [0090] wherein the system includes a comparator that determines if the friction coefficient is higher than a threshold and if the counter is higher than a threshold then an alert is output, avoiding road state and noise i.e. the counter and threshold act as confidence intervals) and/or using weighted average values. 

	Regarding claim 13 Okita in view of Milanese disclose all of the limitations of claim 11 and Okita further discloses:

	The method as recited in claim 11, wherein in the ascertaining step, the regression model is changed: (i) as a function of instantaneous preliminary friction coefficients (Okita [0096] wherein the current grip state for the wheels is determined and the change in the regression model and/or previous preliminary friction coefficients, (Okita [0065] [0096] wherein a high friction or low friction gradient can be recalled from memory) and/or (ii) using a least squares method.  (Okita [0076] wherein the least square method is used when calculating a high road surface friction coefficient).

	Regarding claim 16 Okita in view of Milanese disclose all of the limitations of claim 11 and Okita further discloses:

	The method as recited in claim 11, wherein, in the processing step, the sensor signals represent state data read in by a surroundings sensor of at least one vehicle, (Okita [0046] wherein sensors detect environmental conditions as well) and or read in by an infrastructure sensor for a surrounding area, and/or read in by at least one driving data sensor of the vehicle, (Okita [0045] wherein the coefficient is based on sensors such as wheel speed and vibration) and/ or that represent surroundings data for the surrounding area, (Okita [0046] wherein sensors detect environmental conditions as well) and/or that represent infrastructure data for the surrounding area, and/or driving data of the vehicle. (Okita [0045] wherein the coefficient is based on sensors such as wheel speed and vibration).

	Regarding claim 17 Okita discloses:

	A method for controlling a vehicle function of a vehicle, the method comprising the following steps: receiving a control signal that is generated using a friction coefficient, the friction coefficient being determined by: (Okita [0097] wherein the vehicle stability control  processing sensor signals to generate processed sensor signals, (Okita [0045] wherein the coefficient is based on sensors such as wheel speed and vibration) the sensor signals representing at least state data that are read in by at least one detection device (Okita [0045] wherein the sensors are used in calculating the friction coefficient) and that are correlatable with the friction coefficient, the processed sensor signals representing at least one preliminary friction coefficient, (Okita [0064-0066] wherein the initial friction coefficient is processed by an average value calculating circuit over a predetermined time) and ascertaining the friction coefficient using the processed sensor signals and a regression model; (Okita [0067] [0076] wherein the least square method is used when calculating a high road surface friction coefficient) and controlling the vehicle function using the received control signal. (Okita [0097] wherein the vehicle stability control system controls based on the observed gripped state i.e. friction coefficient related). 

	Additionally and as an alternative, Milanese discloses:

	and ascertaining the friction coefficient using the processed sensor signals and a regression model. (Milanese [0080-0082] wherein regression models and linear search methods are used to estimate the friction and slip angles of the system).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regression model of Milanese with the friction system of Okita because one of ordinary skill would have been motivated to make this modification in order to achieve an 

	Regarding claim 18 Okita discloses:

	A device configured to determining a friction coefficient for a contact between a tire of a vehicle  and a roadway, (Okita [0045] wherein the friction coefficient is between the roadway and the wheel) the device configured to: processing sensor signals to generate processed sensor signals, (Okita [0045] wherein the coefficient is based on sensors such as wheel speed and vibration) the sensor signals representing at least state data that are read in by at least one detection device (Okita [0045] wherein the sensors are used in calculating the friction coefficient) and that are correlatable with the friction coefficient, the processed sensor signals representing at least one preliminary friction coefficient; (Okita [0064-0066] wherein the initial friction coefficient is processed by an average value calculating circuit over a predetermined time) and ascertaining the friction coefficient using the processed sensor signals and a regression model. (Okita [0067] [0076] wherein the least square method is used when calculating a high road surface friction coefficient).

	Additionally and as an alternative, Milanese discloses:

	and ascertaining the friction coefficient using the processed sensor signals and a regression model. (Milanese [0080-0082] wherein regression models and linear search methods are used to estimate the friction and slip angles of the system).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regression model of Milanese with the friction system of Okita because one of ordinary skill would have been motivated to make this modification in order to achieve an optimal friction solution that meets a desired accuracy for overall system effectiveness and safety (Milanese [0012-0014] [0100]). 

	Regarding claim 19 Okita discloses:

	A non-transitory machine-readable memory medium on which is stored a computer program (Okita [0055] [0048] [0091] wherein the friction system is carried out through various circuits and programs, see also [0097] wherein the controls are carried out by the VSC) for determining a friction coefficient for a contact between a tire of a vehicle  and a roadway, (Okita [0045] wherein the friction coefficient is between the roadway and the wheel) the computer program, when executed by a computer, causing the computer to perform the following steps: processing sensor signals to generate processed sensor signals, (Okita [0045] wherein the coefficient is based on sensors such as wheel speed and vibration) the sensor signals representing at least state data that are read in by at least one detection device (Okita [0045] wherein the sensors are used in calculating the friction coefficient) and that are correlatable with the friction coefficient, the processed sensor signals representing at least one preliminary friction coefficient; (Okita [0064-0066] wherein the initial friction coefficient is processed by an average value calculating circuit over a predetermined time) and ascertaining the friction coefficient using the processed sensor signals and a regression model. (Okita [0067] [0076] wherein the least square method is used when calculating a high road surface friction coefficient).


	Additionally and as an alternative, Milanese discloses:

	A non-transitory machine-readable memory medium on which is stored a computer program (Milanese clm 16, [0006] [0031] wherein the electronic stability control and the virtual sensor module are used to perform the above steps) and and ascertaining the friction coefficient using the processed sensor signals and a regression model. (Milanese [0080-0082] wherein regression models and linear search methods are used to estimate the friction and slip angles of the system).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regression model and computer program of Milanese with the friction system of Okita because one of ordinary skill would have been motivated to make this modification in order to achieve an optimal friction solution that meets a desired accuracy for overall system effectiveness and safety (Milanese [0012-0014] [0100]).

	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okita and Milanese as applied to claim 11 above, and further in view of Seo et al. (US Patent No. US 10,442,439 B1 hereinafter “Seo”).

Regarding claim 14 Okita in view of Milanese disclose all of the limitations of claim 11 but Okita does not appear to disclose:

	wherein a plurality of regression models is used in the ascertaining step, a dedicated regression model of the plurality of regression models being used for each of a plurality of geographical regions.  

	However, in the same field of endeavor Seo discloses:

	“wherein … of regression models is used in the ascertaining step, a dedicated regression model of the plurality of regression models being used for each of a plurality of geographical regions.” (Seo col. 2-3 lines 48-7 wherein the system can set specific friction estimates for certain regions using a regression model).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the surrounding friction coefficients of Seo with the friction system of Okita because one of ordinary skill would have been motivated to make this modification in order to obtain a more complete friction profile for the areas around the vehicle and increase the safety of the vehicle during operation (Seo col. 1 lines 22-38).

	Additionally, Seo discloses the invention of the regression model for specific regions when calculating the friction coefficient, but does not disclose having a specific regression model for each section. It would have been obvious to one having ordinary skill in the art at the time the 

	Regarding claim 15 Okita in view of Milanese disclose all of the limitations of claim 11 Okita further discloses:

	The method as recited in claim 11, wherein the friction coefficient for a geographical region that includes a surrounding area is ascertained in the ascertaining step, (Okita [0076] wherein the least square method is used when calculating a high road surface friction coefficient) …   

	Okita does not appear to disclose:

	the friction coefficient being ascertained for at least one further geographical region neighboring the geographical region, using at least one already ascertained  friction coefficient, in the ascertaining step.

	However, in the same field of endeavor of vehicle controls Seo discloses:

	“the friction coefficient being ascertained for at least one further geographical region neighboring the geographical region, using at least one already ascertained friction coefficient, in the ascertaining step.” (Seo col. 2-3 lines 48-7 wherein the system can be used to determine 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the surrounding friction coefficients of Seo with the friction system of Okita because one of ordinary skill would have been motivated to make this modification in order to obtain a more complete friction profile for the areas around the vehicle and increase the safety of the vehicle during operation (Seo col. 1 lines 22-38).

	Claims 1-10 were cancelled and therefore not examined on their merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080243348 A1 discloses a system to determine contact friction between a tire and road surface with a grid 
US 10773725 B1 discloses a tire friction estimation system that creates a grid of 16 to determine road friction

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664